MEMORANDUM **
Ray Lawrence Mondragon appeals the sentence imposed upon remand following his conviction by guilty plea for fraudulent use of a social security number and interstate transport of stolen vehicles, in violation of 42 U.S.C. § 408(a)(7)(B) and 18 U.S.C. § 2312.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Mondragon’s counsel has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Defendant has filed a supplemental pro se brief.1
*926Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) discloses no issues for review. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We decline to address on direct appeal Mondragon’s allegations of ineffective assistance of counsel. See United States v. Laughlin, 933 F.2d 786, 788-89 (9th Cir.1991) (explaining that such challenges are better suited to collateral proceeding).